 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 1 of 27 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


BRIAN RUBY, Individually, and on Behalf          )
of All Others Similarly Situated,                )
                                                 )    Case No.: __________________
        Plaintiff,                               )
                                                 )
v.                                               )    CLASS REPRESENTATION
                                                 )
UNITED SERVICES AUTOMOBILE                       )
ASSOCIATION and CCC INFORMATION                  )    JURY TRIAL DEMANDED
SERVICES, INC.,                                  )
                                                 )
        Defendants.                              )
                                                 )
                                                 )
                                                 )

                               CLASS ACTION COMPLAINT

        Plaintiff, Capt. Brian Ruby, individually, and on behalf of all others similarly situated

(“Plaintiff”), by and through the undersigned counsel of record, files this Class Action Complaint

against Defendants, United Services Automobile Association (“USAA”) and CCC Information

Services, Inc. (“CCC”) (collectively, “Defendants”), and states:

                                 NATURE OF THE ACTION

        1.      This class action arises from Defendants’ systemic and intentionally wrongful

under-valuation of total losses involving the vehicles of USAA first party insureds.

        2.      USAA has spent many tens of millions of dollars to market itself as a fair and

honest insurance company. However, USAA is not fair and honest in providing valuations to

USAA insureds whose vehicles have been involved in an accident and are determined to be a

total loss.
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 2 of 27 PageID 2



       3.      Through its auto insurance policy contracts, USAA has agreed to provide, inter

alia, collision coverage for losses resulting from damage to insureds’ vehicles. When the costs

of repairs exceed a specified percentage of the vehicle’s value, USAA declares the vehicle a total

loss and must fairly adjust that total loss claim by properly valuing the insured vehicle.

       4.      USAA has contracted with CCC to receive Market Valuation Reports (the “CCC

Reports”) to determine the “Base Vehicle Value” of a total loss vehicle and the “Adjusted

Value” after any “Condition Adjustment” and applicable deductible. Through this agreement

with CCC, USAA and CCC have engaged in a scheme to artificially deflate the value of the total

loss claims with the specific intent to pay first party insureds less than the actual pre-loss value

of total loss vehicles by making improper downward adjustments for the “condition” of the total

loss vehicle, the purported comparable vehicles, or both.

       5.      Plaintiff and the putative Class are USAA automobile insurance policy holders

whose vehicles USAA determined to be a total loss, and who have been subject to USAA and

CCC’s scheme to artificially deflate the value of their total loss claims by making such improper

downward condition adjustments.

       6.      When it entered into the policies at issue in this case with Plaintiff and Class

Members, USAA was aware, but failed to disclose to Plaintiff and the Class, that CCC’s Reports

would wrongfully under-value total loss vehicles and that USAA would intentionally underpay

total loss claims based on those Reports. Through this scheme, USAA and CCC have engaged in

unlawful conduct in violation of Florida law, and their respective contractual obligations and

have thereby uniformly damaged USAA insureds in Florida in a readily ascertainable dollar

amount.




                                                 2
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 3 of 27 PageID 3



                           PARTIES, JURISDICTION AND VENUE

        7.      Plaintiff, Capt. Brian Ruby, is an adult citizen of Riverview, Hillsborough

County, Florida.

        8.      Plaintiff brings this action in his individual capacity and on behalf of the Class of

all other persons similarly situated in the state of Florida.

        9.      Defendant United Services Automobile Association is a foreign corporation

operating under the laws of the state of Texas with its principal place of business in San Antonio,

Texas. USAA issued automobile liability insurance policies, including coverage for property

damage and first-party total loss claims, to Plaintiff and Class Members, and many thousands of

other insureds who have not incurred a total loss in Florida. USAA is subject to general and

specific jurisdiction in Florida.

        10.     CCC Information Services, Inc. is a foreign corporation operating under the laws

of the state of Illinois with its principal place of business in Chicago, Illinois. CCC has entered

into a contract with USAA to prepare and provide all USAA total loss insureds with purported

valuations for total loss vehicles in the form of CCC Reports throughout the class period.

        11.     CCC has received very substantial payments from USAA for such valuations.

        12.     CCC has provided thousands of total loss valuations for USAA insureds in

Florida. CCC also provides CCC total loss valuations for thousands of Florida insureds of other

insurance companies including Allstate. CCC has engaged in the total loss valuation business in

Florida and has committed tortious acts in Florida, as alleged herein.          CCC is subject to

jurisdiction under the Florida long arm statute, Florida Statute § 48.19.

        13.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) in that the

matter in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000




                                                   3
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 4 of 27 PageID 4



and is a class action in which Members of the Class are citizens of a state different from each of

the Defendants.

        14.     Venue is proper pursuant to 28 U.S.C. § 1391 in that Plaintiff resides in this

District, many of the acts and transactions giving rise to this action occurred in this District,

Defendants are authorized to conduct business, or actually conduct business in this District and

have intentionally availed themselves of the laws and markets within this District through

distribution and sale of their products and services (insurance policies and total loss valuations,

respectively) in this District, do substantial business in this District.

                             GENERAL FACTUAL ALLEGATIONS

        A.      Plaintiff’s USAA Policy

        15.     Plaintiff, Capt. Brian Ruby, was the owner of a 2014 BMW 3 Series 328i RWD

(the “Vehicle”).

        16.     USAA issued its Automobile Policy No. 03476518371028 (the “Policy”) to

Plaintiff which insured the Vehicle. The Policy was effective from December 21, 2015 to the

present.

        17.     Following an automobile accident with another vehicle operated by a third party,

on July 25, 2019, USAA determined that Plaintiff’s Vehicle was a “total loss.”

        18.     The terms of USAA’s Policy issued to Plaintiff are not individualized, unique or

specific to Capt. Ruby. Plaintiff’s Policy is the same standard form used by USAA in Florida.

Plaintiff’s Policy is attached to Exhibit A.

        19.     The USAA Policy at 21, defines “Actual Cash Value” as “the amount that it

would cost, at the time of loss, to buy a comparable vehicle.” Further, the USAA Policy,




                                                   4
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 5 of 27 PageID 5



Amendatory Endorsement at 3, Part D, Physical Damage Coverage, Limit of Liability (A),

requires USAA to pay the “actual cash value” of the [total loss] vehicle.”

        20.       CCC provided USAA with a CCC Market Valuation Report (“Plaintiff’s Report”)

for Plaintiff’s Vehicle on or about July 26, 2019. CCC Reports generally are discussed in detail

in Section B, immediately below.

        21.       On July 26, 2019, USAA provided Plaintiff a CCC Report purporting to state a

“Base Value” in the amount of $12,352.00, and an “Adjusted Value” of $12,520.00 after a

positive condition adjustment in the amount of $168.00. On October 2, 2019, USAA provided

Plaintiff with a revised CCC Report purporting to state a “Base Value” in the amount of

$13,127.00, and an “Adjusted Value” of $13,295.00 after a positive condition adjustment in the

amount of $168.00. USAA ultimately paid Plaintiff the amount of $13,295.00 for the purported

“actual cash value” of his Vehicle. True and correct copies of Plaintiff’s CCC Reports are

attached and incorporated herein as Exhibits B and C.

        B.        The USAA and CCC Contract

        22.       USAA and CCC entered into a contract to provide CCC Market Valuation

Reports to USAA insureds such as Plaintiff and the Class. As explained in detail below, CCC

(the “Reports” or “CCC Reports”) Reports include purported market values of total loss vehicles

based upon improper and unlawful methodologies.

        23.       The agreement between USAA and CCC is described on the first page of the

Report Summary as follows:

               The CCC ONE® Market Valuation Report reflects CCC Information Services
               Inc.’s opinion as to the value of the loss vehicle, based on information
               provided to CCC by United Services Automobile Association.

Id. at p. 1.




                                                5
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 6 of 27 PageID 6



       24.        The Reports specifically bear the names of both CCC and USAA on the first page

of each Report.

       25.        In addition, each Report has the name, Florida address, and the claim number of

the individual USAA insured whose total loss vehicle is the subject of the Report. Thus,

Plaintiff’s claim information, including Plaintiff’s name and address appear on this first page of

Plaintiff’s CCC Report.

       26.        Each CCC Report contains a Valuation Methodology, which is described on the

second page of each CCC Report. See Plaintiff’s Report, Exhibit B.

       C.         The CCC Methodology

       27.        The CCC Valuation Methodology (“CCC’s Methodology”) is explained in

Plaintiff’s Report as a four-step process used to determine the valuation.

       28.        This four-step process includes:

                  Step 1 – Claim Inspection

                  Step 2 – Database Review

                  Step 3 – Search for Comparables

                  Step 4 – Calculate Base Vehicle Value

Exhibit B at 2.

       29.        As discussed at 2 of Plaintiff’s Report, CCC uses this purported methodology to

calculate the “Base Vehicle Value.”

       30.        The Base Value is set out on page 1 of Plaintiff’s Report under the heading

“Valuation Summary.”




                                                     6
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 7 of 27 PageID 7



          31.      Steps 2, 3, and 4 are not based on statistically valid methodologies, algorithms,

values or computations. Each step is, in fact, statistically invalid and does not result in a proper

valuation of “Actual Cash Value” for total loss vehicles in Florida.

          D.       Condition Adjustments to Comparable Vehicles

          32.      In the case of each Market Valuation Report, CCC selects “Comparable Vehicles”

identified in its database search. Using its Valuation Methodology, CCC then makes purported

adjustments to these Comparable Vehicles.

          33.      CCC’s Methodology for selecting Comparable Vehicles is statistically flawed and

invalid, and, further, it is skewed towards identifying and utilizing Comparable Vehicles which

are under-valued and do not fairly reflect Actual Cash Values.

          34.      Specifically the CCC Methodology intentionally selects purported comparable

vehicles which CCC has not inspected and which are not comparable for many reasons including

excessive mileage or damage. The CCC Methodology intentionally excludes vehicles in the

database which are properly comparable to total loss vehicles.

          35.      In addition, CCC’s purported equity adjustments are statistically invalid.

          36.      CCC’s    adjustments    to   Comparable     Vehicles   include    adjustments   for

year/model/trim, options, mileage, and condition. This is reflected on page 8 of Plaintiff’s CCC

Report.        None of these purported Comparable Value Adjustments are statistically valid or

justifiable. Adjustments for purported condition of Comparable Vehicles are hereinafter referred

to as “Comparable Vehicle Condition Adjustments.”

          37.      In Plaintiff’s CCC Report, CCC made negative or downward Condition

Adjustments in exactly the same amount (-$788) to each of the Comparable Vehicles. There is




                                                    7
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 8 of 27 PageID 8



no statistically valid or other proper basis for this negative or downward Condition Adjustment

with respect to each of the Comparable Vehicles.

       38.        CCC has no actual or accurate knowledge or information regarding the actual

condition of Comparable Vehicles which it has not inspected.

       39.        The note on page 9 of Plaintiff’s CCC Report states that “the Condition

Adjustment sets that comparable vehicle to Good condition, which the loss vehicle is also

compared to in the Vehicle Condition section.”

       40.        There is no accurate or statistically valid set of facts under which this purported

“process” could result in a downward Condition Adjustment in exactly the same amount of $788

for each of the comparable vehicles.

       41.        The Base Vehicle Value reflected on the first page of every CCC Report is

calculated by averaging the purported value of Comparable Vehicles after Comparable Vehicle

Condition Adjustments.

       42.        Thus, the direct effect of these Comparable Vehicle Condition Adjustments, is to

reduce the Base Vehicle Value of Plaintiff’s Vehicle by approximately $788.00. CCC follows

this same practice in each case in which CCC makes negative or downward Comparable Vehicle

Condition Adjustments.

       43.        In addition, although this did not occur in Plaintiff’s case, CCC typically also

makes condition adjustments to the insured’s total loss vehicle as part of the fraudulent scheme

alleged herein.

       E.         Summary Regarding Condition Adjustments

       44.        The dollar amounts assigned to Condition Adjustments in the CCC Report to the

Comparable Vehicles are wholly arbitrary and are not based on any statistical, objective, valid,




                                                   8
 Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 9 of 27 PageID 9



or verifiable data. Accordingly, all such downward Condition Adjustments are improper in all

respects and should be disregarded in valuing a USAA insured’s total loss vehicle.

       45.     Because CCC’s calculation of both Base Vehicle Value and the Condition

Adjustments to comparable vehicles are statistically invalid, CCC’s calculation of Adjusted

Vehicle Value does not properly reflect the Actual Cash Value that USAA is contractually

obligated to pay insureds pursuant to the auto insurance policy contracts it issues throughout

Florida. (Exhibit A at p. 23).

       46.     The intended and wrongful result of the four steps and, specifically, the Condition

Adjustments included in the CCC Methodology, is that total loss vehicles are undervalued, and

USAA insureds’ total loss claims are underpaid. This underpayment is a detriment to USAA

insureds, including Plaintiff and Class Members, and a benefit to Defendants. Rather than

paying Plaintiff and Class Members the proper sum of money for their total loss vehicles, USAA

has retained significant funds in the millions of dollars by underpaying Plaintiff and Class

Members for the value of their total loss vehicles.

       F.      USAA’s Use of The Unlawful CCC Valuations

       47.     USAA contracted with CCC to receive the CCC Reports.

       48.     CCC provided USAA with Reports for the total loss vehicles of the Plaintiff and

the Class.

       49.     USAA has a regular practice of informing insureds that the CCC Reports properly

establish “Actual Case Value” and provide the basis for proper payment of total loss claims

under USAA Policies in Florida.

       50.     USAA has the regular and systemic claims practice of settling total loss claims

based upon the CCC Reports.




                                                 9
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 10 of 27 PageID 10



       51.      The Base Vehicle Values and the Adjusted Vehicle Value, including negative

condition adjustments identified in the CCC Reports for vehicles of Plaintiff and Class Members,

result in an underpayment of such total loss claims in the dollar amount of the condition

adjustment. The great majority of USAA total loss claims in Florida are, in fact, settled on the

basis of the CCC Reports.

       52.      USAA has actual knowledge that the CCC Methodology is statistically invalid

and unlawful.

       53.      USAA has suppressed and concealed material facts relating to CCC’s Market

Valuation System and its pre-existing scheme in conspiracy with CCC to intentionally under-

value total loss claims, including those of Plaintiff and the Class. Specifically, USAA concealed

from Plaintiff that its purported total loss valuations were based upon the statistically invalid and

unlawful CCC Valuation Methodology.

       54.      Plaintiff and the Class Members have been damaged by USAA’s systemic

underpayment of total loss claims. This underpayment results from USAA’s intentional failure

to fairly and properly determine Actual Cash Value and its knowingly improper downward

Condition Adjustments.

       G.       Guidebook Values

       55.      Other entities involved in the automobile business, such as new and used car

dealers, and banks and other lending institutions, have never used CCC Reports as a basis for

determining a fair valuation or Actual Cash Value of used vehicles.

       56.      Such entities have historically used industry-recognized guidebooks as sources for

proper used vehicle valuation (“Guidebooks”). These Guidebooks include, NADA, Kelly Blue




                                                 10
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 11 of 27 PageID 11



Book and Blackbook. These Guidebooks are a proper source for determining Actual Cash

Value.

         57.    Historically, insurers also used Guidebooks for the purpose of determining proper

valuations of total loss vehicles and Actual Cash Value. Indeed, many insurers continue to use

the Guidebooks to determine Actual Cash Value when determining whether a vehicle can be

repaired or must be declared a total loss.

         58.    For example, insurers typically declare a vehicle to be a total loss if the estimated

repair costs exceed a percentage, such as 80%, of the pre-loss vehicle valuation.

         59.    It is typically in the insurer’s best interest to establish a higher value of the vehicle

for this purpose, so that the cost of repair is a smaller percentage of the pre-crash vehicle

valuation.

         60.    However, a number of years ago, insurers determined that they could save

substantial amounts of money by using third party valuations prepared by either CCC or a joint

venture of J.D. Power/Mitchell.

         61.    Accordingly, in the last twenty years, many insurers have adopted the regular

practice of using CCC or Power/Mitchell valuations of total loss vehicles, and disregarding the

historically-recognized Guidebooks as a source of valuation, to improperly save millions of

dollars in adjusting total loss claims.

         62.    The valuation products of CCC and Power/Mitchell are not used or recognized by

any other “player” in the automobile industry, including dealers or lending institutions.




                                                   11
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 12 of 27 PageID 12



       H.      Garrison Has Waived and is Estopped to Assert the Appraisal Provision

       63.     USAA’s Preexisting Appraisal Scheme:         During the relevant period of time,

USAA had, and continues to have, a standard practice of refusing to reasonably negotiate the

Base Value and Adjusted Vehicle Value as reflected in the CCC Reports. Specifically, USAA

has a regular practice of refusing to negotiate in good faith with respect to comparable vehicles,

mileage adjustments for comparable vehicles, condition adjustments to the specific total loss

vehicle, or comparable vehicle condition adjustments.

       64.     USAA knows that its insureds typically have no practical choice other than to

accept the total loss payment offered by USAA simply because the insured needs those monies

to purchase a replacement vehicle. Thus, an insured cannot wait on the appraisal process.

       65.     USAA has a regular practice of threatening to withdraw its offer to pay a total

loss if the insured requests an appraisal. An appraisal process, including selection of an umpire

may take forty-five (45) days or more.

       66.     This threat of withdrawal of its offer, combined with delay and expense to the

insured of an appraisal, as alleged below, present bad faith obstacles to a fair appraisal. USAA

simply “stands pat” unless it is sued.

       67.     USAA knows that if USAA insists on “standing” on the CCC valuation, the great

majority of insureds will simply capitulate and take the USAA total loss payment.

       68.     USAA also had, and continues to have, a regular practice that USAA does not

demand an appraisal unless and until an insured files a lawsuit. USAA does not include the

appraisal provision in its policies for the appropriate purpose of a cheap and efficient resolution,

on a timely basis, of disputed first party total loss claims. As stated, even where there is a clear




                                                12
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 13 of 27 PageID 13



and material dispute with an insured, USAA does not demand an appraisal unless a lawsuit is

filed.

         69.    Prejudice to Plaintiff and Other Insureds: USAA’s scheme to not invoke the

appraisal unless and until there is litigation materially prejudices USAA insureds, including

Plaintiff, in several material ways.

         70.    First, USAA typically sells the salvaged total loss vehicle to one of two

companies, Copart or IAA. These companies pay a salvage value to USAA and then market

salvaged parts from total loss vehicles. The total loss vehicle is typically sold by USAA and

salvaged for spare parts in thirty (30) to forty-five (45) days after the total loss.

         71.    USAA has actual knowledge that if an insured disputes USAA’s total loss

payment but does not demand an appraisal, the total loss vehicle will be unavailable for

inspection and appraisal after such salvage. Thus, USAA knows that if it does not request an

appraisal for months or even years, and then does so only if and when litigation is filed against

USAA, the total loss vehicle will be unavailable for physical inspection and appraisal. Plaintiff’s

vehicle, of course, has been salvaged and is not available for an inspection.

         72.    USAA also knows that industry-recognized information regarding comparable

used vehicles listed for sale at the time of a loss from sources such as AutoTrader and Cars.com

is no longer current after about ninety (90) days.

         73.    The only possible appraisal after the vehicle has been salvaged is what is known

in the industry as a “desktop” appraisal, which is based upon the limited information available a

year or two years after the total loss.

         74.    The prejudice to insureds such as Plaintiff is clearly illustrated by the information

regarding the “vehicle condition,” which is listed in CCC Reports. See Exhibits A and B at 7.




                                                   13
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 14 of 27 PageID 14



Consistent with its standard practice, CCC lists purported “component condition” (including

mechanical, tires, paint, body, glass and interior).

       75.     When the vehicle is unavailable at the time that USAA demands an appraisal, it is

obviously impossible to fairly review the actual condition of each of the listed “component”

conditions based upon an inspection. Thus, Plaintiff has been deprived of the right to proper

inspection-based appraisal as a result of USAA’s delay and the salvage of his vehicle.

       76.     Cost as a Deterrent to an Appraisal: In addition, the fact that the appraisal

provision requires that the insured pay for the cost of an appraiser and share the expense of a

third party umpire is intended by USAA, and is, in fact, a significant and improper deterrent to

insureds such as Plaintiff with regard to invoking the appraisal provision. This is because the

cost to Plaintiff of an in-person inspection by an appraiser, and the fees and expenses of a third

party umpire, may well-exceed $1,000.

       77.     For all of these reasons, based upon its pre-existing scheme regarding untimely

utilization of the appraisal provision and the clear prejudice to insureds such as Plaintiff, USAA

has waived, and are estopped from, invoking the appraisal provision in the Plaintiff’s Policy.

                        CLASS REPRESENTATION ALLEGATIONS

       78.     Plaintiff brings this class action individually and on behalf of all others similarly

situated, for all claims alleged herein, pursuant to Rule 23 of the Federal Rules of Civil

Procedure. The Class consists of:

             All persons and entities that have made first-party claims since
             November 26, 2015 under an automobile insurance policy issued
             within the state of Florida by USAA whose vehicles were declared a
             total loss by USAA and were valued using CCC’s total loss
             valuation system.




                                                  14
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 15 of 27 PageID 15



        79.     Plaintiff excludes from the Class Defendants USAA and CCC, all related entities,

subsidiaries or affiliates of said Defendants, any entity in which said Defendants have a

controlling interest, and any and all of said Defendants' employees, affiliates, legal

representatives, heirs, successors, or assignees.

        80.     Plaintiff also excludes from the Class any person or entity that has previously

commenced and resolved a lawsuit against said Defendants arising out of the subject matter of

this lawsuit.

        81.     Plaintiff also excludes from the Class the Judge assigned to this case and any

member of the Judge's immediate family and staff.

        82.     The Condition Adjustment Subclass: This Subclass consists of Florida insureds

whose total loss claims were reduced by negative or downward condition adjustments to either

purported comparable vehicles, to the Plaintiff or Class Member’s total loss vehicle, or both.

        83.     The Market Value Subclass: This Subclass consists of all Florida insureds

whose vehicles received CCC Reports with Adjusted Values which were less than Actual Cash

Value as established by Guidebooks.

        84.     Numerosity: Both Subclasses are numerous that joinder of all affected persons

would be impracticable. Although the exact number of Subclass members is unknown, the

Florida Subclasses are estimated to comprise many thousands of people who have sustained total

losses to their vehicles while insured by USAA.

        85.     Commonality: Numerous questions of law and fact are common to Plaintiff and

the Class and predominate over any individual questions. These legal and factual questions

include, but are not limited to:




                                                    15
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 16 of 27 PageID 16



             a. Whether USAA failed to properly investigate and determine that CCC

             Reports and Methodology are statistically invalid;

             b. Whether USAA has actual knowledge that CCC Reports and Methodology

             are statistically invalid;

             c. Whether USAA's Florida Policy required it to pay Actual Cash Value to

             its Florida insureds on a basis that was statistically valid;

             d. Whether USAA breached its contracts of insurance with its Florida

             insureds by improperly underpaying total loss claims through the use of

             statistically invalid CCC Reports and Methodology;

             e. Whether USAA failed to pay Actual Cash Value to its Florida insureds;

             f. Whether CCC Reports and Methodology properly calculate the Actual

             Cash Value of total loss vehicles at the time of the loss;

             g. Whether USAA has intentionally and systemically underpaid total loss

             claims to Plaintiff and the Class by using statistically invalid CCC Reports;

             h. Whether Plaintiff and the Class have sustained damages;

             i. Whether Defendants have been unjustly enriched as a result of the scheme

             described herein; and,

             j. Whether USAA and CCC have conspired, as alleged herein.

       86.       Typicality: Plaintiff’s claims are typical of the claims of the Class Members, as

Plaintiff and all Members of the Class have suffered damages as a result of Defendants' unlawful

and deceptive scheme of settling total loss vehicle claims for substantially less than the actual

replacement costs of such vehicles. Specifically, the total loss claims of the Class Members were




                                                   16
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 17 of 27 PageID 17



adjusted by USAA based upon CCC Valuations. The same discovery and evidence that would be

used to support Plaintiff’s claims will be used to support the claims of the Members of the Class.

       87.      Adequacy of Representation: Plaintiff will fully and adequately represent and

protect the interests of the Class Members because they share common injuries as a result of the

Defendants' conduct that is applicable to all Members of the Class. Plaintiff has retained counsel

with substantial experience in prosecuting consumer class actions. Plaintiff and counsel are

committed to prosecuting this action vigorously on behalf of the Class, and have the financial

resources to do so. Neither Plaintiff nor his counsel have any interests that are contrary to or in

conflict with those of the Class they seek to represent.

       88.      Predominance and Superiority: This Action is properly maintained as a Class

Action pursuant to Fed.R.Civ.P. 23, because questions of law and fact common to Plaintiff’s

claims and the claims of the Members of the Class predominate over questions of law and fact

affecting only individual Members of the Class, such that a class action is superior to other

methods for the fair and efficient adjudication of this controversy. The issues in relation to

Plaintiff’s claims are similar to the issues relating to the claims of the other Members of the

Class, such that a class action provides a far more efficient vehicle to resolve the claims rather

than a myriad of separate lawsuits. Accordingly, for most Class Members, a class action is the

only mechanism by which they could reasonably expect to vindicate their rights. Certification of

the Class under Rule 23 is also supported by the following considerations:

             a. The relatively small amount of damages that Members of the Class have

             suffered on an individual basis would not justify the prosecution of separate

             lawsuits; and




                                                 17
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 18 of 27 PageID 18



             b. Counsel in this class action are not aware of any other earlier litigation

             against Defendants to which any other Members of the Class are a party and

             in which any question of law or fact controverted in the subject action is to be

             adjudicated.

             c. By virtue of Defendants' efforts to conceal their scheme, many Class

             Members may not even be aware that they have a claim.

             d. The prosecution of separate actions by individual Members of the Class

             would create a risk of inconsistent and varying adjudications concerning the

             subject of this action.

             e. Class treatment of predominating common questions of law and fact is

             superior to multiple individual actions because it would conserve the

             resources of the courts and the litigants and further the efficient adjudication

             of Class Member claims.

             f. Plaintiff knows of no difficulty to be encountered in the management of

             this action that would preclude their maintenance as a class action.

                              Damages Calculations for the Subclasses

       89.       Calculation of damages for the Condition Adjustment Subclass is readily

manageable. USAA maintains specific information in its electronic database relating to first-

party total loss claims identifying each claim in the amount of any negative or downward

condition adjustment on each such claim.

       90.       In addition, USAA maintains aggregate data on the total amount of negative or

downward condition adjustments in Florida (and other states) on an annual basis.




                                                  18
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 19 of 27 PageID 19



       91.     Accordingly, when the Condition Adjustment Subclass establishes that all of the

USAA negative or downward condition adjustments are statistically invalid, then each Member

of the Condition Adjustment Subclass will be entitled to a refund in the full amount of any such

condition adjustment. As stated, that amount can be readily determined on an individual basis

for each USAA first-party insured as well as on an aggregate basis.

       92.     In a similar matter, the damages recoverable by the Market Valuation Subclass

may be readily determined from USAA's electronic database relating to first-party total loss

claims in the state of Florida.

       93.     When the Market Value Subclass establishes that "Steps" 2, 3, and 4 of the CCC

Methodology for making condition adjustments are invalid and less than Actual Cash Value,

then USAA becomes obligated to pay the total loss claim of each Market Value Subclass

member based upon the Guidebook valuation imbedded in USAA's electronic database as an

alternative and proper determination of Actual Cash Value for each Subclass Member's total loss

vehicle.

       94.     As in the case of the Condition Adjustment Subclass, such information is readily

accessible in USAA's electronic database, and the proper adjustments for each Member of this

Subclass can be readily ascertained and determined from that database on an individual basis.

       95.     All of the damages claimed in this action on a class-wide basis are readily and

easily ascertainable from the USAA electronic database relating to its Florida total loss claims.

       96.     Defendants have acted, or refused to act, in a manner that applies generally to the

Class, such that final injunctive relief is appropriate as to the Class as a whole.

       97.     Adequacy of Representation: Plaintiff will fully and adequately represent and

protect the interests of the Class Members because they share common injuries as a result of




                                                  19
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 20 of 27 PageID 20



Defendants’ conduct that is applicable to all Members of the Class. Plaintiff has retained counsel

with substantial experience in prosecuting consumer class actions. Plaintiff and his counsel are

committed to prosecuting this action vigorously on behalf of the Class and have the financial

resources to do so. Neither Plaintiff nor his counsel has any interests that are contrary to or in

conflict with those of the Class they seek to represent.

       98.     Predominance and Superiority: This action is properly maintained as a Class

Action pursuant to Rule 23 because questions of law and fact common to Plaintiff’s claims and

the claims of the Members of the Class predominate over questions of law and fact affecting only

individual Members of the Class, such that a Class Action is superior to other methods for the

fair and efficient adjudication of this controversy. The issues in relation to Plaintiff’s claims are

similar to the issues relating to the claims of the other Members of the Class, such that a Class

Action provides a far more efficient vehicle to resolve the claims rather than a myriad of separate

lawsuits. Accordingly, for most Class Members, a Class Action is the only mechanism by which

they could reasonably expect to vindicate their rights. Certification of the Class under Rule 23 is

also supported by the following considerations:

                   a. The relatively small amount of damages that Members of the Class

                       have suffered on an individual basis would not justify the

                       prosecution of separate lawsuits; and

                   b. Counsel in this Class Action are not aware of any other earlier

                       litigation against Defendants to which any other Members of the

                       Class are a party and in which any question of law or fact

                       controverted in the subject action is to be adjudicated.




                                                  20
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 21 of 27 PageID 21



                   c. By virtue of Defendants’ efforts to conceal their scheme, many

                       Class Members may not even be aware that they have claims

                       against Defendants.

                   d. The prosecution of separate actions by individual Members of the

                       Class would create a risk of inconsistent and varying adjudications

                       concerning the subject of this action.

                   e. Class treatment of predominating common questions of law and

                       fact is superior to multiple individual actions because it would

                       conserve the resources of the courts and the litigants and further

                       the efficient adjudication of the Class Members’ claims.

                   f. Plaintiff knows of no difficulty to be encountered in the

                       management of this action that would preclude their maintenance

                       as a class action.

                               Damages Calculations for the Class

       99.     Calculation of damages for the Class is readily manageable. USAA maintains

specific information in its electronic database relating to first party total loss claims, identifying

each claim which included any negative or downward condition adjustment on each such claim,

and the amount of each such adjustment.

       100.    In addition, USAA maintains aggregate data on the total amount of negative or

downward condition adjustments in Florida (and other states) on an annual basis.

       101.    Accordingly, when the Class establishes that all of the USAA negative or

downward condition adjustments are statistically invalid, then each Member of the Class will be

entitled to a refund in the full amount of any such condition adjustment. As stated, that amount




                                                 21
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 22 of 27 PageID 22



can be readily determined on an individual basis for each USAA first-party insured, as well as on

an aggregate basis.

        102.    In addition, damages by the Market Value Subclass may be readily determined by

comparing proper Actual Cash Values based upon the Valuations of established and industry-

recognized Guidebooks. Values of one or more of these Guidebooks are embedded in the USAA

total loss electronic data base.

        103.    All of the damages claimed in this Action on a Class-wide basis are readily and

easily ascertainable from the USAA electronic database relating to its Florida total loss claims.

        104.    Defendants have acted, or refused to act, in a manner that applies generally to the

Class, such that final injunctive relief is appropriate as to the Class as a whole.

                                   Count I – Breach of Contract

        105.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 85 as

though fully set forth herein.

        106.    The USAA Policy issued to Plaintiff constitutes a valid and binding contract.

        107.    USAA has breached its Policy with Plaintiff in multiple ways, resulting in the

material underpayment of Plaintiff’s total loss claims, which include, but are not limited to: (a)

failure to properly investigate and confirm the statistical validity of the CCC Valuation

Methodology; (b) improper delegation of its obligation to value total loss vehicles, including

Plaintiff’s vehicle, to CCC; and (c) wrongful failure to properly adjust and pay the amounts due

and owed to Plaintiff for his total loss vehicle, sufficient for Plaintiff to obtain a comparable

replacement vehicle.




                                                  22
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 23 of 27 PageID 23



       108.    USAA’s breach proximately caused Plaintiff’s actual damages and the actual

damages of the Class. Thus, USAA is liable for compensatory, consequential and incidental

damages flowing from its breach of the Policy, as well as attorneys’ fees and interest.

       109.    This claim applies to all Class Members.

              Count II – Tortious Interference with Performance of a Contract

       110.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 109 as

though fully set forth herein.

       111.    The Policy obligated USAA to properly investigate the value of Plaintiff’s total

loss claims using a fair and statistically valid valuation system or methodology, and then to

properly pay Plaintiff the appropriate value of his total loss.

       112.    At all times relevant hereto, CCC had knowledge that USAA entered into such

Policies with its insureds and that the Policies obligated USAA to promptly and properly pay

total loss claims. This knowledge is demonstrated by the fact that CCC prepared the CCC Market

Valuation Report, which specifically identified Plaintiff and specifically valued Plaintiff’s

vehicle.

       113.    CCC had actual knowledge that USAA used the CCC Valuations to adjust the

total loss claims of USAA insureds, including Plaintiff’s claim.

       114.    CCC also had actual knowledge that USAA typically would refuse to increase

total loss valuations beyond the CCC Valuations and that USAA settled the majority of its total

loss claims based upon CCC Valuations provided by CCC.

       115.    CCC wrongfully interfered with USAA’s contractual obligations to Plaintiff by

knowingly and intentionally providing USAA with a statistically invalid and wholly arbitrary




                                                  23
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 24 of 27 PageID 24



total loss valuation for the specific purpose of enabling USAA to underpay the claims of total

loss insureds, including Plaintiff’s claim.

       116.    USAA’s breaches that were caused by CCC’s unjustified, intentional and

malicious interference with Plaintiff’s contractual rights under the Policy include: (a) failing to

properly value Plaintiff’ total losses; (b) using arbitrary and statistically invalid methodology to

value Plaintiff’ total loss claims; and (c) causing USAA to fail to pay the proper amount due and

owed to Plaintiff.

       117.    Plaintiff suffered damages as a proximate result of CCC's improper CCC

Valuations and resulting tortious interference with the contractual relationship between USAA

and Plaintiff and the Class. Therefore, Plaintiff is entitled to recover compensatory and punitive

damages, as well as any other such damages, costs or attorneys’ fees to which he may be entitled

under Florida law.

       118.    This claim applies to all Class Members.

              Count III – Breach of Contract Arising from Plaintiff’ Status as
            Third-Party Beneficiaries of the Agreement between USAA and CCC

       119.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 109 as

though fully set forth herein.

       120.    At all times relevant hereto, CCC contracted to provide USAA with total loss

valuations (the “Agreement”). The intended purpose of this Agreement was to outsource

USAA’s valuation of total loss claims for the purpose of satisfying the obligations of USAA to

value and pay total loss claims.

       121.    As insureds for whom valuations were prepared under this Agreement, Plaintiff

and the Class are intended beneficiaries of the Agreement between USAA and CCC and are

entitled to sue for breach of that Agreement.



                                                24
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 25 of 27 PageID 25



       122.      Plaintiff alleges that CCC breached this Agreement by providing USAA with total

loss valuations that were not statistically valid and were wholly arbitrary in the manner in which

USAA valued total losses, including Plaintiff’s total loss claims. The improper CCC Valuations

were supplied to USAA by CCC in the course of business for the purported direct benefit of

Plaintiff and the Class.

       123.      CCC’s breach of its Agreement to provide valid total loss valuations to USAA

proximately caused damage to Plaintiff. CCC is, therefore, liable to Plaintiff and the Class as

intended third party beneficiaries for compensatory and consequential damages flowing from

said breaches.

       124.      This claim applies to all Class Members.

                                   Count IV – Civil Conspiracy

       125.      Plaintiff incorporates by reference the allegations in Paragraphs 1 through 109 as

though fully set forth herein.

       126.      USAA and CCC entered into an illicit agreement and conspiracy to utilize CCC

Valuations to provide improper total loss valuations. Specifically, USAA and CCC conspired to

underpay Plaintiff and the Class by using CCC Valuations, which included the aforementioned

statistically invalid Four Steps, which were not intended to calculate the fair value of total loss

vehicles, but rather to improperly undervalue total loss claims of USAA insureds.

       127.      USAA is a part of the conspiracy by reason of having actual knowledge that the

CCC Valuations provided were statically invalid and continuing to utilize the CCC Valuations

when determining the payment of Plaintiff and Class Members’ total loss claims.

       128.      USAA’s conspiracy with CCC to use the invalid CCC Valuation Methodology

deprived Plaintiff and the Class of the proper value of their total losses. The overt acts emanating



                                                 25
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 26 of 27 PageID 26



from Defendants’ illicit agreement to so deprive Plaintiff and the Class include, but are not

limited to, CCC’s undervaluation of Plaintiff’ claims using CCC Valuations, and USAA’s failure

to properly investigate, adjust and pay such claims directly resulting from the CCC Valuations.

         129.    Plaintiff and Class Members have been damaged as a proximate result of

Defendants’ illicit agreement and conspiracy. Therefore, USAA and CCC are each liable for the

torts of one another arising out of their conspiracy as defined herein, and Plaintiff and Class

Members are entitled to recover compensatory and punitive damages against USAA and CCC.

         130.    This claim applies to all Class Members.

                                           Prayer for Relief
         WHEREFORE, Plaintiff, Capt. Brian Ruby, respectfully requests that this Honorable

Court:

         A.     Certify the Class alleged herein;

         B.     Appoint Plaintiff as Class Representatives;

         C.     Appoint the undersigned as Class Counsel;

         D.     Award Plaintiff and Class Members actual damages in such amount as the Court or

                Jury may determine;

         E.     Award declaratory and injunctive relief as permitted by law;

         F.     Award punitive damages as permitted by law;

         G.     Award reasonable attorneys’ fees, filing fees, expert fees, litigation costs and

                expenses to counsel based upon the benefit received by Plaintiff and the Class; and

         H.     Award Plaintiff and Class Members any additional relief as this Court deems just

                and proper, including injunctive relief to prohibit USAA from continuing to utilize

                CCC Valuations in Florida.




                                                    26
Case 8:19-cv-02922-MSS-AEP Document 1 Filed 11/26/19 Page 27 of 27 PageID 27



                                DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all counts for which a trial by jury is permitted by law.


Dated: November 26, 2019                             Respectfully submitted,

                                                     MORGAN & MORGAN
                                                     COMPLEX LITIGATION GROUP

                                                     /s/ Jonathan B. Cohen
                                                     Jonathan B. Cohen (FL Bar No. 0027620)
                                                     John A. Yanchunis (FL Bar No. 324681)
                                                     201 N. Franklin St., 7th Floor
                                                     Tampa, FL 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 222-2434
                                                     jcohen@forthepeople.com
                                                     jyanchunis@forthepeople.com

                                                     WALLER LAW OFFICE, PC
                                                     Jonathan H. Waller (GA Bar No. 734550)*
                                                     2001 Park Place, Suite 900
                                                     Birmingham, AL 35203
                                                     Telephone: (205) 313-7330
                                                     jwaller@waller-law.com

                                                     Attorneys for Plaintiff and the proposed Class

                                                     * Pending pro hac vice admission




                                                27
